Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference LEE; Do-Sun et al. US 20160308004 A1 teaches:
Semiconductor devices are provided. A semiconductor device includes a substrate. The semiconductor device includes an isolation layer defining active portions of the substrate that are spaced apart from each other in a direction. The semiconductor device includes an epitaxial layer on the active portions. The semiconductor device includes a metal silicide layer on the epitaxial layer. Moreover, the semiconductor device includes a contact structure that only partially overlaps the metal silicide layer on the epitaxial layer. Related methods of forming semiconductor devices are also provided.

But fails to teach:
a gate structure that extends on the substrate in a second direction that intersects with the first direction, with the gate structure extending across the fin-type active area;
source/drain areas arranged on first and second sides of the gate structure; and
a contact structure electrically connected to the source/drain areas,
wherein the source/drain areas each comprise a plurality of merged source/drain structures, with each source/drain area comprising a plurality of first points respectively located on an upper surface of the source/drain area at a center of each source/drain structure, and each source/drain area comprising at least one second point respectively located on the upper surface of the source/drain area where side surfaces of adjacent source/drain structures merge with one another,
wherein a level of each first point is closer to the substrate than each second point in a third direction perpendicular to an upper surface of the substrate, and
wherein a bottom surface of the contact structure is non-uniform and corresponds to the first and second points.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745